DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 3-7, 9-16 and 18 are pending. Claims 12-15 are withdrawn. Claims 1, 3-7, 9-11, 16 and 18 are presented for examination.

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 8/2/2021, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments filed in the appeal brief filed on 8/2/2021, with respect to the rejections over Murray in view of Cohen and Li have been fully considered and are persuasive. These rejections have been withdrawn. However, all the claims are now rejected over the combination of Murray in view of Cohen and Kardar.   The examiner apologizes for any inconvenience that reopening of the prosecution of this application may have caused. 
Applicant's arguments filed in the appeal brief filed on 8/2/2021, with respect to the rejections including Kardar have been fully considered but they are not persuasive. Applicant argues that Kardar teaches away from the claimed invention and the claimed method forms an overcoat printed substrate with unexpected results. 
First, with regards to the unexpected results, the Examiner notes that no declarations have been filed to provide evidence commensurate in scope with the claims to support attorney’s arguments. Therefore, the arguments regarding unexpected results is not convincing. 
Additionally, with respect to Kardar teaching away, the applicant contends that Kardar’s films have surface roughness. While this may or may not be the case, the ultimate result of the incorporation of the particles in the film is to lessen the depth of a scratch to the film and to lessen its appearance (page 324) while requiring a greater force to scratch the films (page 323). This would be a beneficial feature to have in Murray’s overcoated printed substrate, and applicant has not provided evidence to support the position that whatever roughness Kardar’s films had would cause a negative visual impression from reflection of light. 
The applicant also contends that Kardar teaches a decrease in crosslink density which would teach away from modifying Murray with Kardar’s particles. The Examiner agrees that .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-7, 9-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. PGPUB No. 2004/0029030) in view of Cohen et al. (WO 2016/062359) and Kardar et al. (“Study the effect of nano-alumina particles on physical-mechanical properties of UV cured epoxy acrylate via nano-indentation”).
.
Regarding claims 1, 3-7, 9-11, 16 and 18, Murray teaches a method for providing an overcoated print substrate (abstract) comprising: providing a printed substrate comprising a primer layer disposed on the print substrate (0062) and an electrostatically printed layer disposed on the primer layer (0063 and 0069); and applying a UV curable acrylate overcoat composition in a thickness of 1.5-50 microns (note that overlapping ranges are prima facie evidence of obviousness, see 0084) comprising epoxy acrylates (which include vinyl-terminated moieties, the acrylates, and epoxy moieties in the molecules, see 0081) and a radical photoinitiator to the printed layer followed by UV curing (0081). Murray further teaches that the print substrate may be a label (0101) with an adhesive layer on an opposite side of the print substrate (0102) and the overcoat composition can be colorless and transparent (0082). Murray fails to teach the electrostatically printed layer being a liquid electrostatically applied layer and the UV curable 
First, Cohen teaches that it is conventional to apply electrostatic coatings from a liquid composition (pages 23 and 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a liquid electrostatically applied layer for Murray’s generic electrostatically applied layer. One would have been motivated to make this substitution as Cohen teaches that liquid toner can be conventionally applied in an electrostatic coating process (pages 23 and 24). Therefore, one could have made the substitution with a reasonable expectation of success, and with a predictable result of providing the electrostatic coating that can then be further overcoated to improve durability.
Second, Kardar teaches incorporating non-surface modified nano-alumina (aluminum oxide, see abstract and note nanoparticles have a size range of from 1-100 nm, thereby overlapping the claimed range) into UV curable epoxy acrylate based coating compositions (abstract) in an amount of 1% (see Section 2.2.2, page 322). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kardar’s nano-alumina particles into Murray’s UV curable epoxy acrylate overcoat composition in amounts within the range as claimed. One would have been motivated to make this modification as Kardar teaches that the particles provide improved scratch resistance and self-healing properties to the coating (see Kardar at Conclusions, page 325) which would be beneficial in Murray’s process and product. 

Conclusion

Claims 12-15 are withdrawn. 
Claims 1, 3-7, 9-11, 16 and 18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/